Exhibit 10.1

 

Name:

 

[·]

Number of Restricted Stock Units:

 

[·]

Date of Grant:

 

[·]

 

COMFORT SYSTEMS USA, INC.
2012 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (the “Agreement”), is made, effective as of
the [·]th day of [·], [·] (the “Grant Date”) between Comfort Systems USA, Inc.,
a Delaware corporation (the “Company”), and [·] (the “Participant”).

 

1.                                      Restricted Stock Unit Award.  The
Participant is hereby awarded, pursuant to the Comfort Systems USA, Inc. 2012
Equity Incentive Plan (as amended from time to time, the “Plan”), and subject to
its terms, an award (the “Award”) consisting of [·] Restricted Stock Units (the
“Units”).  Each Unit entitles the Participant to the conditional right to
receive, without payment but subject to the conditions and limitations set forth
in this Agreement and in the Plan, one share of common stock of the Company, par
value $0.01 per share (the “Shares”), subject to adjustment pursuant to
Section 10 of the Plan in respect of transactions occurring after the date
hereof. Except as otherwise defined herein, all capitalized terms used herein
have the same meaning as in the Plan.

 

2.                                      Vesting.

 

(a)                                 The Units, unless earlier cancelled and
forfeited in accordance with the Plan and this Agreement, shall become vested as
to one-third (1/3rd) of the total number of Units subject to the Award on each
of the first day of the first month following the first, second and third
anniversaries of the Grant Date, such that the Units shall be fully vested on
the first day of the first month following the third anniversary of the Grant
Date.  Notwithstanding the foregoing, except as provided in subsection
(b) below, the Units subject to the Award shall not vest on any vesting date
unless the Participant has remained continuously employed by the Company or its
Affiliates on the applicable vesting date.

 

(b)                              Notwithstanding anything to the contrary in
this Section 2, if the Participant retires from the Company at a time when the
sum of his or her age in whole years and his or her years of service with the
Company (as determined in a manner consistent with the method used for purposes
of determining vesting under the Comfort Systems USA, Inc. 401(k) Plan) is at
least 75, the Participant shall be deemed to satisfy the continuous employment
condition set forth in Section 2(a) on any vesting date following the
Participant’s retirement and such Units shall remain eligible to vest in
accordance with the schedule set forth in Section 2(a) above.

 

(c)                                  Notwithstanding anything to the contrary in
this Section 2, the Committee may, in its sole discretion, reduce the number of
Units vesting on any date pursuant to this Award, and may cause any unvested
Units under this Award to be forfeited, based on the individual

 

--------------------------------------------------------------------------------


 

performance of the Participant as compared with specific individual goals, which
may be based on objective or nonobjective factors related to the Participant’s
performance.

 

3.                                      Delivery of Shares.  The Company shall,
within sixty (60) days following the vesting date of any portion of the Award,
effect delivery of the Shares with respect to such vested portion to the
Participant (or, in the event of the Participant’s death, to the Designated
Beneficiary).  No Shares will be issued pursuant to this Award unless and until
all legal requirements applicable to the issuance or transfer of such Shares
have been complied with to the satisfaction of the Committee.

 

4.                                      Dividends; Other Rights.  The Award
shall not be interpreted to bestow upon the Participant any equity interest or
ownership in the Company or any Affiliate prior to the date on which the Company
delivers Shares to the Participant.  The Participant is not entitled to vote any
Shares by reason of the granting of this Award or to receive or be credited with
any dividends declared and payable on any Share prior to the date on which such
Shares are delivered to the Participant hereunder.  The Participant shall have
the rights of a shareholder only as to those Shares, if any, that are actually
delivered under this Award. If the Participant is party to a change-in-control
agreement with the Company, the Units shall be deemed to be “restricted stock”
for purposes of that agreement.

 

5.                                      Certain Tax Matters.  The Participant
expressly acknowledges that because this Award consists of an unfunded and
unsecured promise by the Company to deliver Shares in the future, subject to the
terms hereof, it is not possible to make a so-called “83(b) election” with
respect to the Award.  The Participant expressly acknowledges and agrees that
the Participant’s rights hereunder, including the right to be issued Shares upon
the vesting and settlement of the Award (or any portion thereof), are subject to
the Participant’s promptly paying, or in respect of any later requirement of
withholding, being liable promptly to pay at such time as such withholdings are
due, to the Company in cash (or by such other means as may be acceptable to the
Committee in its discretion) all taxes required to be withheld, if any.  No
Shares will be required to be transferred in satisfaction of the Award (or any
portion thereof) unless and until the Participant or the person then holding the
Award has remitted to the Company an amount in cash sufficient to satisfy any
federal, state, or local requirements with respect to tax withholdings then due
and has committed (and by holding this Award the Participant shall be deemed to
have committed) to pay in cash all tax withholdings required at any later time
in respect of the transfer of such shares, or has made other arrangements
satisfactory to the Committee with respect to the payment of such taxes.  The
Participant also authorizes the Company and its Affiliates to withhold such
amounts from any amounts otherwise owed to the Participant, but nothing in this
sentence shall be construed as relieving the Participant of any liability for
satisfying his or her obligations under the preceding provisions of this
Section 5.

 

6.                                      Nontransferability.  The Award may not
be transferred except as expressly permitted under Section 9(f) of the Plan.

 

7.                                      Effect on Employment or Service Rights. 
Neither the grant of this Award, nor the delivery of Shares under this Award in
accordance with the terms of this Agreement, shall give the Participant any
right to be retained in the employ or service of the Company or its Affiliates,
affect the right of the Company or its Affiliates to discharge or discipline
such Participant at any

 

2

--------------------------------------------------------------------------------


 

time, or affect any right of such Participant to terminate his or her employment
relationship with the Company at any time.

 

8.                                      Amendments.  No amendment of any
provision of this Agreement shall be valid unless the same shall be in writing.

 

9.                                      Non-Competition; Non-Solicitation. The
Participant will not, during the period of employment by or with the Company or
any of its Affiliates, and for a period of twelve (12) months immediately
following the termination of his or her employment with the Company and its
Affiliates, for any reason whatsoever, directly or indirectly, on his or her own
behalf or on behalf of or in conjunction with any other person, company,
partnership, corporation or business of whatever nature:

 

(a) engage, as an officer, director, shareholder, owner, partner, joint
venturer, or in a managerial capacity, whether as an employee, independent
contractor, consultant or advisor, or as a sales representative, or make
guarantee loans or invest, in or for any business engaged in the business of
mechanical contracting services, including heating, ventilation and air
conditioning, plumbing, fire protection, piping and electrical and related
services (“Services”) in competition with the Company or any of its Affiliates
within seventy-five (75) miles of where the Company or any affiliated operation
or Affiliate conducts business if within the preceding two (2) years the
Participant has had responsibility for, or material input or participation in,
the management or operation of such other operation or Affiliate;

 

(b) call upon any person who is, at that time, an employee of the Company or any
of its Affiliates in a technical, managerial or sales capacity for the purpose
or with the intent of enticing such employee away from or out of the employ of
the Company or any Affiliate;

 

(c) call upon any person or entity which is at that time, or which has been
within two (2) years prior to that time, a customer of the Company or any
Affiliate for the purpose of soliciting or selling Services; or

 

(d) call upon any prospective acquisition candidate, on the Participant’s own
behalf or on behalf of any competitor, which acquisition candidate either was
called upon by the Participant on behalf of the Company or any Affiliate or was
the subject of an acquisition analysis made by the Participant on behalf of the
Company or any Affiliate for the purpose of acquiring such acquisition
candidate.

 

(e) Notwithstanding the above, the foregoing agreements and covenants set forth
in this Section 9 shall not be deemed to prohibit the Participant from acquiring
as an investment not more than one percent (1%) of the capital stock of a
competing business whose stock is traded on a national securities exchange or on
an over-the-counter or similar market.  It is specifically agreed that the
period during which the agreements and covenants of the Participant made in this
Section 9 shall be effective shall be computed by excluding from such
computation any time during which the Participant is in violation of any
provision of this Section 9.

 

(f) If the Company determines that the Participant is not in compliance with the
agreements and covenants set forth in this Section 9 above, and such
non-compliance has not been authorized in advance in a specific written waiver
from the Company, the Committee may,

 

3

--------------------------------------------------------------------------------


 

without limiting other remedies that may be available to the Company, cause all
or any portion of the Award to be forfeited, whether or not previously vested,
and may require the Participant to remit or deliver to the Company the amount of
any consideration received by the Participant upon the sale of any Shares
delivered under the Award.  The Participant acknowledges and agrees that the
calculation of damages from a breach of the foregoing agreements and covenants
would be difficult to calculate accurately and that the remedies provided for
herein are reasonable and not a penalty.

 

10.                               Section 409A.  If the Participant is
determined to be a “specified employee” within the meaning of Section 409A of
the Code, and the Treasury regulations thereunder, as determined by the Company,
at the time of the Participant’s “separation from service” within the meaning of
Section 409A of the Code and the Treasury regulations thereunder, then to the
extent necessary to prevent any accelerated or additional tax under Section 409A
of the Code, the settlement and delivery of any Shares hereunder upon such
separation from service will be delayed until the earlier of: (a) the date that
is six months and one day following the Participant’s separation from service
and (b) the Participant’s death.  For purposes of this Agreement, to the extent
required by Section 409A of the Code, all references to “termination of
employment” and correlative phrases shall be construed to require a “separation
from service” (as defined in Section 1.409A-1(h) of the Treasury regulations
after giving effect to the presumptions contained therein).  If the Participant
is party to a change-in-control agreement with the Company that provides for the
acceleration of restricted stock units upon a change in control of the Company,
to the extent the Award (or any portion of the Award) constitutes “nonqualified
deferred compensation” subject to Section 409A of the Code, then to the extent
necessary to prevent any accelerated or additional tax under Section 409A of the
Code, it shall become payable only if the event or circumstances constituting
the change in control would also constitute a change in the ownership or
effective control of the Company, or a change in the ownership of a substantial
portion of the Company’s assets, within the meaning of subsection
(a)(2)(A)(v) of Section 409A and the Treasury Regulations thereunder.  Each
payment under this Agreement shall be deemed a separate payment and the right to
a series of installment payments under this Agreement is to be treated as a
right to a series of separate payments.

 

11.                               Governing Law.  This Agreement and all claims
or disputes arising out of or based upon this Agreement or relating to the
subject matter hereof will be governed by and construed in accordance with the
domestic substantive laws of the State of Delaware without giving effect to any
choice or conflict of laws provision or rule that would cause the application of
the domestic substantive laws of any other jurisdiction.

 

11.                               General.  This Award is subject to the Plan.
In the event of a conflict between the terms of this Award and the Plan, the
Plan shall govern. For purposes of this Award and any determinations to be made
by the Committee hereunder, the determinations by the Committee shall be binding
upon the Participant and any transferee.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

By acceptance of the Award, the undersigned agrees to be subject to the terms of
the Plan and this Agreement.  The Participant further acknowledges and agrees
that (i) the signature to this Agreement on behalf of the Company is an
electronic signature that will be treated as an original signature for all
purposes hereunder and (ii) such electronic signature will be binding against
the Company and will create a legally binding agreement when this Agreement is
countersigned by the Participant.

 

Executed as of the     day of [·], [·].

 

 

Company:

COMFORT SYSTEMS USA, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

Participant:

 

 

Name:

 

 

 

Address:

 

[Signature Page to Restricted Stock Unit Agreement]

 

--------------------------------------------------------------------------------